THOMAS, J.
On the trial, the wife of the grantor in the questioned deed was asked by defendant: “Was he crazy all of the time between the time you brought him back from the asylum the first time up to the time he was carried back the second time ?”
The court’s action in sustaining plaintiffs’ objections, to which action due exceptions were interposed by the defendant, is now assigned as error.
*570(1) In its popular sense the term “crazy” imports a broken, shattered, or deranged condition of the mind.—Shaver v. McCarthy, 110 Pa. 339, 5 Atl. 614.
It is now settled law that to authorize a non-expert to give his opinion of the existence of an unsound condition of the mind, he must not only have had the opportunity to form a judgment, but the facts should be stated, upon which it is based; and the witness must base his qpinion as to the insanity of the party inquired of solely upon his own personal knowledge, observation, acquaintance, and experience with the individual inquired about.—Burney v. Torrey, 100 Ala. 157, 14 South. 685, 46 Am. St. Rep. 33; Dominick v. Randolph, 124 Ala. 557, 27 South. 481; Parrish v. State, 139 Ala. 16, 36 South. 1012; Odom v. State, 174 Ala. 4, 56 South. 913; Melvin v. Murphy, 184 Ala. 188, 63 South. 546; Woods v. State, 186 Alá. 29, 65 South. 342; Woodward Iron Co. v. Spiencer, 194 Ala. 285, 69 South. 902.
(2) The long and intimate association of the witness with her husband, James H. Hornsby, together with the facts detailed by the witness evidencing his mental derangement — on all of which the witness might base her opinion — clearly qualified her, though not an expert, to express an opinion as to the unsound condition vel non of the mind of the grantor in the deed in question.
For the error of the court in refusing to allow the witness, Nancy E. Bates, to answer the question directed to the insanity of the grantor, James H. Hornsby, at the time when the deed was executed, the judgment must be reversed. The court’s decision as to the competency of the witness to give an opinion was clearly and palpably erroneous. —Woodward Iron Co. v. Spencer, supra.
Reversed and remanded.
Anderson, C. J., and Mayfield and Somerville, JJ., concur.